DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5 and 15 are objected to because of the following informalities:
Claim 1, line 21 – “wherein pixel structure” is presumed to be intended as “wherein the pixel structure”.
Claim 1, last clause – “wherein the light blocking switching member switches between the first state and the second state by applying the non-zero voltage between the first electrode and the second electrode, in the first state, the electronic ink is collected at only one edge of the package device such that an orthographic projection of the electronic ink on the first substrate or the second substrate falls within an orthographic projection of the black matrix on the first substrate or the second substrate” is presumed to be intended as:
“wherein the light blocking switching member switches between the first state and the second state by applying the non-zero voltage between the first electrode and the second electrode, and in the first state, the electronic ink is collected at only one edge of the package device such that an orthographic projection of the electronic ink on the first substrate or the second substrate falls within an orthographic projection of the black matrix on the first substrate or the second substrate”.
Claim 5, line 4, and claim 15, line 9  – “an edge of the package device” is presumed to be intended as “the edge of the package device” as being the same edge recited in claim 1.
Claim 5, line 4, and claim 15, lines 9-10 – “an orthographic projection of the electronic ink” is presumed to be intended as “the orthographic projection of the electronic ink” as being the same as that recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 6,621,541) in view of Hamaguchi (US 7,733,325), both of record.

Regarding claim 1, Choi discloses a pixel structure (see Figs. 5-8) comprising a first substrate (100) and a second substrate (200), the pixel structure being used for a display panel (100+200), wherein,
the pixel structure further comprises a light blocking switching member (200, or specifically 58+60 within 200) that covers an opening region (e.g., at 404) of the pixel structure,
wherein the light blocking switching member (200) is configured to switch between a first state (Fig. 7A) and a second state (Figs. 5, 6, 7B and 8), such that in the first state light (e.g., from 70) is allowed to pass through the light blocking switching member so as to enter the opening region (see Fig. 7A), and in the second state the opening region of the pixel structure is shielded by the light blocking switching member (e.g., light from 70 shielded by 200; Figs. 5, 6, 7B and 8),
wherein the light blocking switching member (200) comprises an electronic ink (60) and a package device (200), the package device comprising a first electrode (e.g., 54 on left) and a second electrode (e.g., 54 on right) spaced apart from each other in a direction parallel to the first substrate (100) or the second substrate (200), the first electrode and the second electrode are opposite to each other (see Figs. 5-8), and the electronic ink (60) is encapsulated within the package device and disposed between the first electrode and the second electrode (see Figs. 5-8),
wherein pixel structure further comprises a liquid crystal layer (410) between the first substrate (408 of 100) and the second substrate (200), and a black matrix (405) on a side of the first substrate adjacent to the liquid crystal layer (see Fig. 5), and
wherein the light blocking switching member (200) switches between the first state (Fig. 7A) and the second state (Figs. 5, 6, 7B and 8), in the first state, the electronic ink (60) is 
Choi fails to explicitly disclose wherein the first electrode and the second electrode both extend a direction perpendicular to the first substrate or the second substrate, wherein the electronic ink is capable of changing position within the package device under the action of a non-zero voltage applied between the first electrode and the second electrode, and wherein the light blocking switching member switches between the first state and the second state by applying the non-zero voltage between the first electrode and the second electrode, and in the first state, the electronic ink is collected at only one edge of the package device.
However, Hamaguchi discloses a pixel structure (see Figs. 9), wherein a first electrode (6) and a second electrode (7) both extend a direction perpendicular to a first substrate (1) or a second substrate (2) (see Figs. 9), wherein an electronic ink (5) is capable of changing position within the package device under the action of a non-zero voltage applied between the first electrode and the second electrode (col. 12, lines 25-38), and wherein the light blocking switching member switches between a first state (Figs. 9A or 9E) and a second state (Figs. 9C or 9J) by applying the non-zero voltage between the first electrode and the second electrode (col. 12, lines 39-67), and in the first state, the electronic ink is collected at only one edge of the package device (see Figs. 9A and 9E).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first electrode and the second electrode both extend a direction perpendicular to the first substrate or the second substrate, wherein the electronic ink is capable of changing position within the package device under the 

Regarding claim 2, Choi discloses wherein the light blocking switching member (200) is configured to be in the first state in response to a non-dark state of the display panel (100+200; Fig. 7A; col. 5, lines 42-53), and to be in the second state in response to a dark state of the display panel (Figs. 5, 6, 7B and 8; col. 5, lines 54-63).

Regarding claim 5, Choi discloses wherein in the first state, the electronic ink (60) is collected at an edge of the package device such that an orthographic projection of the electronic ink on the first substrate or the second substrate is smaller than an orthographic projection of an inner surface of the package device parallel to the first substrate or the second substrate on the first substrate of the second substrate (see Fig. 7A), and in the second state, the electronic ink (60) is dispersed within the package device in the direction parallel to the first substrate or the second substrate such that the orthographic projection of the electronic ink on the first substrate or the second substrate coincides with the orthographic projection of the inner surface of the package device parallel to the first substrate or the second substrate on the first substrate or the second substrate (see Figs. 5, 6, 7B and 8).

claim 6, Choi discloses wherein the package device further comprises a third electrode (50, Figs. 5-8).
Choi fails to explicitly disclose a fourth electrode spaced apart from the third electrode in a direction perpendicular to the first substrate or the second substrate; and the light blocking switching member is configured such that, in a process of switching from the first state to the second state, the electronic ink is evenly distributed on the inner surface of the package device parallel to the first substrate or the second substrate by applying a voltage between the third electrode and the fourth electrode.
However, Hamaguchi discloses wherein the package device comprises a fourth electrode (9) spaced apart from a third electrode (10) in a direction perpendicular to the first substrate (2) or the second substrate (1); and
the light blocking switching member (Figs. 9) is configured such that, in a process of switching from the first state (Figs. 9A and 9E) to the second state (Figs. 9C and 9J), the electronic ink (5) is evenly distributed on the inner surface of the package device parallel to the first substrate or the second substrate by applying a voltage between the third electrode and the fourth electrode (see Figs. 9C and 9J and col. 13, lines 10-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fourth electrode spaced apart from the third electrode in a direction perpendicular to the first substrate or the second substrate; and the light blocking switching member is configured such that, in a process of switching from the first state to the second state, the electronic ink is evenly distributed on the inner surface of the package device parallel to the first substrate or the second substrate by applying a voltage between the third electrode and the fourth electrode, as in Hamaguchi, into the pixel structure of Choi to 

Regarding claim 7, Choi discloses wherein the package device further comprises a third electrode (50, Figs. 5-8).
Choi fails to explicitly disclose a fourth electrode spaced apart from the third electrode in a direction perpendicular to the first substrate or the second substrate; and the light blocking switching member is configured such that, in a process of switching from the first state to the second state, a voltage applied between the third electrode and the fourth electrode is zero.
However, Hamaguchi discloses wherein the package device comprises a fourth electrode (9) spaced apart from a third electrode (10) in a direction perpendicular to the first substrate (2) or the second substrate (1); and
the light blocking switching member (Figs. 9) is configured such that, in a process of switching from the first state (Figs. 9A and 9E) to the second state (Figs. 9C and 9J), a voltage applied between the third electrode and the fourth electrode is zero (col. 12, lines 35-36 and col. 13, lines 33-37 and 41-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fourth electrode spaced apart from the third electrode in a direction perpendicular to the first substrate or the second substrate; and the light blocking switching member is configured such that, in a process of switching from the first state to the second state, a voltage applied between the third electrode and the fourth electrode is zero, as in Hamaguchi, into the pixel structure of Choi to effectively control the charged particles by 

Regarding claim 9, Choi discloses wherein the third electrode (50) is a transparent electrode (col. 5, lines 23-26).
Choi fails to explicitly disclose the fourth electrode is a transparent electrode.
Hamaguchi does not explicitly disclose the fourth electrode (9) is a transparent electrode, however, Hamaguchi strongly suggests that the fourth electrode is a transparent electrode for use in the display apparatus (col. 12, lines 18-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fourth electrode being a transparent electrode, in order to effectively transmit light through the display apparatus for viewing.

Regarding claim 10, Choi discloses wherein the second substrate (200) further comprises a base substrate (1b) and a thin film transistor (401), the light blocking switching member (58+60 of 200) being located between the thin film transistor and the base substrate (see Fig. 5).

Regarding claim 11, Choi discloses wherein a color filter (404) is provided on a region of the first substrate (100) corresponding to the opening region of the pixel structure (see Fig. 5).

Regarding claim 12, Choi discloses a display panel (see Fig. 5) comprising a plurality of the pixel structures of claim 1 (col. 5, lines 6-7).

claim 13, Choi discloses a driving method for driving the pixel structure of claim 1, comprising:
switching the light blocking switching member (200) to the first state in response to a non-dark state of the display panel (see Fig. 7A and col. 5, lines 42-53); and
switching the light blocking switching member (200) to the second state in response to a dark state of the display panel (see Figs. 5, 6, 7B and 8 and col. 5, lines 54-63).

Regarding claim 15, Choi discloses wherein the light blocking switching member (200) switches between the first state (Fig. 7A) and the second state (Figs. 5, 6, 7B and 8), wherein in the first state, the electronic ink (60) is collected at an edge of the package device such that an orthographic projection of the electronic ink on the first substrate or the second substrate is smaller than an orthographic projection of an inner surface of the package device parallel to the first substrate or the second substrate on the first substrate or the second substrate (see Fig. 7A), and in the second state, the electronic ink is distributed in the package device in a direction parallel to the first substrate or the second substrate such that the orthographic projection of the electronic ink on the first substrate or the second substrate coincides with the orthographic projection of the inner surface of the package device parallel to the first substrate or the second substrate on the first substrate or the second substrate (see Figs. 5, 6, 7B and 8).
Choi fails to explicitly disclose wherein the non-zero voltage is applied between the first electrode and the second electrode.
However, Hamaguchi discloses a driving method for driving a pixel structure (see Figs. 9), wherein the non-zero voltage is applied between the first electrode and the second electrode (col. 12, lines 25-38).


Regarding claim 16, Choi discloses wherein the package device further comprises a third electrode (50, Figs. 5-8).
Choi fails to explicitly disclose a fourth electrode spaced apart from the third electrode in a direction perpendicular to the first substrate or the second substrate, and in a process of switching the light blocking switching member from the first state to the second state, the electronic ink is evenly distributed on an inner surface of the package device parallel to the first substrate or the second substrate by applying a voltage between the third electrode and the fourth electrode.
However, Hamaguchi discloses wherein the package device comprises a fourth electrode (9) spaced apart from a third electrode (10) in a direction perpendicular to the first substrate (2) or the second substrate (1); and
in a process of switching the light blocking switching member (Figs. 9) from the first state (Figs. 9A and 9E) to the second state (Figs. 9C and 9J), the electronic ink (5) is evenly distributed on an inner surface of the package device parallel to the first substrate or the second substrate by applying a voltage between the third electrode and the fourth electrode (see Figs. 9C and 9J and col. 13, lines 10-23).


Regarding claim 17, Choi discloses wherein the electronic ink (60) comprises a plurality of charged particles with the same electric property (col. 5, lines 42-63).

Regarding claim 18, Choi discloses wherein the electronic ink (60) comprises a black and opaque ink (col. 5, lines 54-63).

Response to Arguments
Applicant’s arguments (see Remarks, filed January 18, 2021), with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a)(1) over Choi, in accordance with the amendments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 in view of Hamaguchi, as discussed above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAISLEY L WILSON/Primary Examiner, Art Unit 2896